Title: To John Adams from Thomas McKean, 17 June 1817
From: McKean, Thomas
To: Adams, John


				
					Dear Sir,
					Philadelphia June 17: 1817.
				
				I am at present obliged to write to you by another hand. The inclosed letter was sent to me in May last by your Son Thomas B. Adams Esquire, with a request that I should return it under cover to you.I regret that owing to a mistake of his residence, I had not the pleasure of his company at my table when he was last in this City. Miss Rutter has been so kind, I understand, as to explain the circumstance to him.It seems that the office of Secretary of State, the talents of the Candidates being equal, is the step-ladder to the Presidential chair; at least, it has been so in the cases of the three last Presidents. Now as your son, The Honbl. John Quincy Adams, is appointed to that station, if he makes the best advantage of his situation, it is more than probable that he may be the next President of the United States.I shall seldom hereafter be able to write to you.Please to pay my devoirs to your Son, & accept my most sincere wishes for your health and happiness.Your old friend,
				
					Tho Mc:Kean
				
				
					P.S. I have answered Mr: Ingersoll’s request by a publication in the Newspaper.
				
			